       Case 1:18-cv-11642-VM-DCF Document 170-5 Filed 10/14/20 Page 1 of 4


FELICELLO                                                  Michael James Maloney*
                                                                          Partner
                                                                                                  Felicello Law P.C.
                                                                                        1140 Avenue of the Americas
                                                                                                           9th Floor
                                                                                                New York, NY 10036


                                                                                             Tel. +1 (646) 564-3510
                                                                                        mmaloney@felicellolaw.com




                                                       April 23, 2020

 VIA EMAIL AND PRIORITY MAIL

 Link Motion Inc.
 c/o Robert W. Seiden
 The Seiden Group
 469 Seventh Avenue, 5th Floor
 New York, New York, 10018

 Re:    Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642 (the “Action”)
        Demand for Indemnification

 Dear Mr. Seiden:

        This firm represents Vincent Wenyong Shi (“Mr. Shi”). I write in response to your letter
 of February 18, 2020 purporting to deny Mr. Shi’s February 5, 2020 demand for indemnification
 (the “Demand”) pursuant to the Indemnification Agreement for Directors and Officers, dated
 March 10, 2011 (the “Indemnification Agreement”), by and between Mr. Shi and Link Motion Inc.
 f/k/a NQ Mobile Inc. (the “Company”). For the reasons stated below, your denial of the Demand
 was in bad faith and in breach of the Indemnification Agreement.

         First, there is no need for an undertaking with respect to the legal fees paid by Mr. Shi to
 his prior law firm, CKR Law LLP (“CKR”). The Court’s prior rulings on Mr. Shi’s motion to
 dismiss and the denial of the motion to compel are conclusive evidence that Mr. Shi is entitled to
 indemnification for the legal fees incurred with those proceedings. Neither plaintiff Wayne Baliga
 (“Plaintiff”) nor you have sought reconsideration of those rulings. Nonetheless, enclosed is an
 undertaking duly signed by Mr. Shi in accordance with Section 7 of the Indemnification
 Agreement.

        Second, the Demand fully satisfied any requirement under Section 7 for reasonable
 evidence that Expenses have been incurred. The Client Ledger Report submitted with the Demand
 was generated from the law practice management software of CKR and constitutes an admissible
 business record evidencing both the amounts incurred by Mr. Shi and the fees paid by him to CKR.
 Section 7 requires nothing more and, therefore, your denial on this basis is in bad faith.
 Nonetheless, enclosed is a certification by Mr. Shi confirming that he paid the fees from personal
 funds.

         Third, your reference to Section 8 of the Indemnification Agreement is not only without
 basis but premature. Plaintiff’s unfounded and baseless allegations of fraud are insufficient to deny
 Mr. Shi his right to indemnification. As set forth in Section 8(b), “[t]he Indemnitee [i.e., Mr. Shi]
                                            EXHIBIT E
     Case 1:18-cv-11642-VM-DCF Document 170-5 Filed 10/14/20 Page 2 of 4




shall be conclusively presumed to have met the relevant standards of conduct, if any, as defined
by applicable law, for indemnification pursuant to this Agreement and shall be absolutely entitled
to such indemnification. . . .” Unless and until the Court makes a finding of fact that Mr. Shi
committed a fraud that would terminate his right to indemnification – and the time to appeal any
such finding has expired, the Company is obligated to indemnify Mr. Shi. Denying the demand
before the making of findings of fact, and expiration of the time to appeal such findings, necessarily
constitutes a bad faith denial and breach of the Indemnification Agreement. As receiver for the
Company in possession of Company assets, you are obligated to satisfy the Company’s indemnity
obligations to Mr. Shi.

        Indeed, recent filings in this action further demonstrate the merits of Mr. Shi’s Demand for
indemnification. More specifically, Plaintiff Wayne Baliga has committed a fraud on the Court by
falsely alleging that he was a shareholder of the Company with standing to sue derivatively under
Fed. R. Civ. Proc. 23.1. In reality, Plaintiff is the holder of ADRs and not a shareholder and under
well-established and long-standing precedent does not, and has never had, standing to sue
derivatively under Fed. R. Civ. Proc. 23.1. Plaintiff concealed this fact from the Court when
seeking to have you appointed as receiver for the Company.

        Please promptly pay the amounts set forth in my letter of February 5, 2020 by bank or
certified check made payable to Felicello Law P.C. Mr. Shi reserves all rights.

                                                      Sincerely,

                                                      /s/ Michael James Maloney

                                                      Michael James Maloney
Case 1:18-cv-11642-VM-DCF Document 170-5 Filed 10/14/20 Page 3 of 4




                                                    扫 描 全 能 王    创 建
Case 1:18-cv-11642-VM-DCF Document 170-5 Filed 10/14/20 Page 4 of 4




                                                    扫 描 全 能 王    创 建
